TDCJ Offender Details                                                          J\Al$'OZ**&i<x'1

    mmmmmmmmmm<mm                                             m    TDCJ Home              New Offender Search




 Offender Information Details
      Return to Search list   .'.




 SID Number:                                  02199733

 TDCJ Number:                                 01342554

 Name:                                        SCHNEIDER.BOBBY RENO JR

 Race:                                        W

 Gender:                                      M

 DOB:                                         1958-08-16

 Maximum Sentence Date:                       LIFE SENTENCE

 Current Facility:                            ALLRED

 Projected Release Date:                      LIFE SENTENCE

 Parole Eligibility Date:                     2012-06-07

 Offender Visitation Eligible:                YES

 Information provided is updated once daily during weekdays andmultiple times perday
 on visitation days. Because this information is subject to change, family members and
  friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


  Scheduled Release Date:                   Offender is not scheduled for release at this time.

  Scheduled Release Type:                   Will be determined when release date is scheduled.

  Scheduled Release Location:               Will be determined when release date is scheduled.



    Parole Review Information

  Offense History:
    Offense            -,«              Sentence     ~   . ~
      Date             0ffense            Date       County Case ,,No.      Sentence (YY-
                                                                               ^.^
                 UNAUTHUSEMTRVEH                              F87-96155-
    1987-02-18                          1987-11-05   DALLAS                    45-00-00
                        ENHANC




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=02199733                  4/30/2015